Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 1 of 9


UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
FORT PIERCE DIVISION


RICKY ROSCOE,                                          }     Case No. 9:21-cv-80344

PLAINTIFF                                              }

                                                       }     COMPLAINT FOR DAMAGES

v.                                                     }     15 U.S.C. § 1692, et seq.

                                                       }     Fla. Stat. § 559.55, et seq.

CONVERGENT OUTSOURCING, INC., and                      }

T-MOBILE USA, INC.;                                    }

DEFENDANTS                                }                  JURY TRIAL REQUESTED
_________________________________________/


               COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

       1. Plaintiff RICKY ROSCOE, through his attorney, brings this action to challenge the actions

of Defendants CONVERGENT OUTSOURCING, INC. and T-MOBILE USA, INC., for unlawful

conduct in connection with debt collection activity.

       2. The Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., (“FDCPA”) was designed

to protect citizens from such abuses perpetrated by debt collectors, like the ones described in this

complaint, and to protect citizens like Plaintiff. “There is abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors. Abusive debt collection

practices contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs,

and to invasions of individual privacy.” Id. at § 1692(a)

       3. After the U.S. Congress passed the FDCPA, the Florida state legislature decided it wanted to

go even further to protect its citizens from the rampant abuses perpetrated by debt collectors. To this

end, the Florida state legislature passed the Florida Consumer Collections Practices Act, Fla. Stat. §§

559.55-559.785 (“FCCPA”). The FCCPA was designed to protect consumers from harassment like the
Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 2 of 9


type described within this complaint, and to protect consumers like Plaintiff. “In the event of any

inconsistency between any provision of this part and any provision of the federal act, the provision

which is more protective of the consumer or debtor shall prevail.” Id. at § 559.552.

         4. Plaintiff makes the allegations below on information and belief, with the exception of those

allegations that pertain to Plaintiff’s personal knowledge.

                                      JURISDICTION AND VENUE

         5. This action partially arises out of Defendant Convergent Outsourcing, Inc.’s violations of the

Fair Debt Collection Practices Act (FDCPA), over which the U.S. District Court has original subject

matter jurisdiction pursuant to 28 U.S.C. § 1331, 15 U.S. Code § 1692k, and Mims v. Arrow Fin. Servs.,

LLC, 132 S. Ct. 740 (2012), and both Defendants’ violations of the Florida Consumer Collections

Practices Act (FCCPA), over which the U.S. District Court has supplemental jurisdiction pursuant to 28

U.S.C. § 1367(a).

         6. Because Defendant Convergent Outsourcing, Inc. conducts business in the State of Florida

and in this District by repeatedly contacting Florida residents and residents of this District while

attempting to collect upon consumer debts, personal jurisdiction is established. Because Defendant T-

Mobile USA, Inc. conducts business in the State of Florida and in this District by repeatedly offering

telephonic services (among many other goods and services) to and for Florida residents and residents of

this District, personal jurisdiction is established.

         7. Because all tortious conduct occurred while Plaintiff resided in the City of Vero Beach,

County of Indian River, and witnesses are located within such location, venue properly lies with this

court.

                                      PARTIES AND DEFINITIONS

         8. Plaintiff is a natural person.

         9. Defendant Convergent Outsourcing, Inc. is a “debt collector” as such term is described by

the FDCPA 15 U.S.C. § 1692a(6) because Defendant Convergent Outsourcing, Inc. used
Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 3 of 9


instrumentalities of commerce within this state and District, the principal purpose of which is the

collection of debts. Additionally or alternatively, Defendant Convergent Outsourcing, Inc. regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due

another.

        10. Plaintiff was allegedly obligated to pay a “debt,” as such term is described by the FDCPA,

15 U.S.C. § 1692a(5), and the FCCPA, Fla. Stat. § 559.55(6), because he was allegedly obligated to

pay money arising out of a transaction in which the money, property, insurance, or services which are

the subject of the transaction are primarily for personal, family, or household purposes. Specifically,

Plaintiff was allegedly obligated to pay money allegedly owed for his personal [Defendant] T-Mobile

cell phone account.

        11. Plaintiff is a “debtor” and “consumer” as those terms are described by the FDCPA 15

U.S.C. § 1692a(3) because he was allegedly obligated to pay a debt.

                                      FACTUAL ALLEGATIONS

        12. On January 20, 2020, Plaintiff canceled his personal [Defendant] T-Mobile service.

Defendant T-Mobile indicated that they would send Plaintiff a “final bill” with the amounts owed after

cancellation.

        13. On February 8, 2020, Defendant T-Mobile produced for Plaintiff his final bill, which stated

that Plaintiff owed $249.96 immediately for his previous billing cycle and $374.98 on February 28,

2020 for his (then) current billing cycle, which combines to $624.94.

        14. On February 18, 2020, Plaintiff received from Defendant Convergent Outsourcing, Inc. a

dunning letter demanding payment of $624.94 for the [Defendant] T-Mobile account described above,

stating that it was “due in full.”

        15. On February 18, 2020, Plaintiff called Defendant T-Mobile to inquire as to what was going

on. Defendant T-Mobile told Plaintiff that he was in collections and that he “should pay at least $126

now to avoid further penalty.” Plaintiff did so, and again asked Defendant T-Mobile for an updated
Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 4 of 9


final bill to reflect that payment. Defendant T-Mobile told Plaintiff they “couldn’t send him one” as

they “have an incorrect address for him.” Plaintiff informed Defendant T-Mobile that made no sense, as

he was currently holding mailed correspondence that did, in fact, contain his correct address.

Nevertheless, Defendant T-Mobile was unmoved.

       16. On February 19, 2020, Plaintiff called Defendant T-Mobile again. The customer service

representative (“CSR”) stated that the Defendant Convergent Outsourcing, Inc. dunning letter,

described in paragraph 14, above, “really isn’t a collection letter.” Plaintiff responded that it is, in fact,

a collection letter. The CSR then transferred Plaintiff to a supervisor, named Chris, who also stated that

the letter is not really a collection letter, but “standard procedure for them.”

       17. Later on February 19, 2020, Plaintiff called Defendant T-Mobile again, and upon reaching a

CSR, asked to speak again to the supervisor Chris. However, the CSR this time preferred to handle the

issue herself, refusing the transfer. This CSR made substantially similar statements to the CSR

described in paragraph 16, above – that the letter sent by Defendant Convergent Outsourcing, Inc.

described in paragraph 14, above, was not really a collection letter but instead just standard practice.

Eventually, this CSR did transfer Plaintiff to a new, unnamed supervisor, who concluded that there

would be no remedy for this illegal dunning letter and that, again, it was standard practice.

       18. Even later on February 19, 2020, at about 7:45 P.M., Defendant Convergent Outsourcing,

Inc. made an outbound collection call to Plaintiff in an attempt to collect upon the alleged debt at issue

in this case and further described in paragraph 14, above.

       19. Immediately after the phone call described in paragraph 18, above, Plaintiff AGAIN called

Defendant T-Mobile for the third time on February 19, 2020. This time Plaintiff spoke to a CSR named

Nicole who, like all previous CSRs, said that it was not illegal for Defendant T-Mobile USA, Inc. to

cause Defendant Convergent Outsourcing, Inc. to send Plaintiff a dunning letter for debts not yet due

and that it was standard practice to do so. Eventually, Nicole transferred Plaintiff to a supervisor
Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 5 of 9


named Kat, who, after at least six different people said otherwise, finally agreed with Plaintiff that

Defendant Convergent Outsourcing, Inc. should not have mailed Plaintiff that dunning letter for the

benefit of Defendant T-Mobile for a debt Plaintiff did not actually yet owe. Upon information and

belief, “Kat” has or had employee I.D. 3066055.

                                     FIRST CLAIM FOR RELIEF

  Defendant Convergent Outsourcing, Inc.’s violations of the FDCPA, 15 U.S.C. § 1692, et seq.

       20. Plaintiff repeats, re-alleges, and incorporates by reference paragraphs 1-19, as if fully set

forth herein.

       21. By communicating with Plaintiff for debt collection purposes and falsely representing the

character, amount, or legal status of a debt by attempting to collect an amount from Plaintiff that

Plaintiff does not actually owe, Defendant Convergent Outsourcing, Inc. has engaged in illegal

practices in violation of the FDCPA, 15 U.S.C. §1692e(2)(A).

       22. By communicating with Plaintiff for debt collection purposes and using false

representations or deceptive means to collect or attempt to collect a debt or obtain information

concerning Plaintiff, Defendant Convergent Outsourcing, Inc. has engaged in illegal practices in

violation of the FDCPA, 15 U.S.C. §1692e(10).

       23. By communicating with Plaintiff for debt collection purposes that Plaintiff does not actually

owe in the manner alleged by Defendant Convergent Outsourcing, Inc., Defendant Convergent

Outsourcing, Inc. has used unfair and unconscionable means to collect or attempt to collect a debt,

including the collection of an amount not expressly authorized by an agreement creating the debt or

permitted by law, and has engaged in illegal practices under the FDCPA, 15 U.S.C. § 1692f(1).

       24. The FDCPA provides for actual damages and for statutory damages of $1,000.00 for

violation of the statute, 15 U.S.C. § 1692k(a)(1-2).

       25. The FDCPA provides for reasonable attorney's fees and costs in any successful action, 15

U.S.C. § 1692k(a)(3).
Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 6 of 9


        26. 15 U.S.C. § 1692k(a)(1-2) entitles Plaintiff to actual damages and $1,000.00 in statutory

damages for Defendant Convergent Outsourcing, Inc.’s violations of the FDCPA, 15 U.S.C. § 1692 et

seq., and Plaintiff is so entitled.

        27. 15 U.S.C. § 1692k(a)(3) entitles Plaintiff to reasonable attorney's fees and costs upon

successful prosecution of this action, and Plaintiff is so entitled.

        WHEREFORE, Plaintiff respectfully requests that this Court enters judgment against Defendant

Convergent Outsourcing, Inc. and provides Plaintiff with the following relief:

        (a) Actual damages in the maximum amount the court deems proper and may provide.

        (b) Statutory damages in the amount of $1,000.00;

        (c) Reasonable attorney's fees and costs;

        (d) And any other relief as the court deems proper and may provide.

Plaintiff requests a jury for all claims so triable.

                                      SECOND CLAIM FOR RELIEF

  Defendant Convergent Outsourcing, Inc.’s violations of the FCCPA, Fla. Stat. § 559.55, et seq.

        28. Plaintiff repeats, re-alleges, and incorporates by reference paragraphs 1-19, as if fully set

forth herein.

        29. By communicating with Plaintiff for debt collection purposes and claiming, attempting, or

threatening to enforce a debt when Defendant Convergent Outsourcing, Inc. knows that the debt is not

legitimate, Defendant Convergent Outsourcing, Inc. has engaged in illegal practices in violation of the

FCCPA, Fla. Stat. § 559.72(9).

        30. The FCCPA provides for actual damages and statutory damages of $1,000.00 for violation

of the statute, Fla. Stat. § 559.77(2).

        31. The FCCPA provides for reasonable attorney's fees and costs in any successful action, Fla.

Stat. § 559.77(2).
Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 7 of 9


        32. The FCCPA provides for a court to impose punitive damages and such equitable relief as it

deems necessary or proper, including enjoining the Defendant Convergent Outsourcing, Inc. from

further violations of this part, Fla. Stat. § 559.77(2).

        33. Fla. Stat. § 559.77(2) entitles Plaintiff to actual damages and $1,000.00 in statutory damages

for Defendant Convergent Outsourcing, Inc.’s violations of the FCCPA, Fla. Stat. § 559.72, et seq., and

Plaintiff is so entitled.

        34. Fla. Stat. § 559.77(2) entitles Plaintiff to reasonable attorney's fees and costs upon

successful prosecution of this action, and Plaintiff is so entitled.

        WHEREFORE, Plaintiff respectfully requests that this Court enters judgment against Defendant

Convergent Outsourcing, Inc. and provides Plaintiff with the following relief:

        (a) Actual damages in the maximum amount the court deems proper and may provide.

        (b) Statutory damages in the amount of $1,000.00;

        (c) Reasonable attorney's fees and costs;

        (d) Punitive damages in the maximum amount the court deems proper and may provide;

        (e) And any other relief as the court deems proper and may provide.

Plaintiffs requests a jury for all claims so triable.

                                      THIRD CLAIM FOR RELIEF

        Defendant T-Mobile USA, Inc.’s violations of the FCCPA, Fla. Stat. § 559.55, et seq.

        35. Plaintiff repeats, re-alleges, and incorporates by reference paragraphs 1-19, as if fully set

forth herein.

        36. By communicating with Plaintiff for debt collection purposes and claiming, attempting, or

threatening to enforce a debt when Defendant T-Mobile USA, Inc. knows that the debt is not legitimate,

Defendant T-Mobile USA, Inc. has engaged in illegal practices in violation of the FCCPA, Fla. Stat. §

559.72(9).
Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 8 of 9


        37. The FCCPA provides for actual damages and statutory damages of $1,000.00 for violation

of the statute, Fla. Stat. § 559.77(2).

        38. The FCCPA provides for reasonable attorney's fees and costs in any successful action, Fla.

Stat. § 559.77(2).

        39. The FCCPA provides for a court to impose punitive damages and such equitable relief as it

deems necessary or proper, including enjoining the Defendant T-Mobile USA, Inc. from further

violations of this part, Fla. Stat. § 559.77(2).

        40. Fla. Stat. § 559.77(2) entitles Plaintiff to actual damages and $1,000.00 in statutory damages

for Defendant T-Mobile USA, Inc.’s violations of the FCCPA, Fla. Stat. § 559.72, et seq., and Plaintiff

is so entitled.

        41. Fla. Stat. § 559.77(2) entitles Plaintiff to reasonable attorney's fees and costs upon

successful prosecution of this action, and Plaintiff is so entitled.

        WHEREFORE, Plaintiff respectfully requests that this Court enters judgment against Defendant

T-Mobile USA, Inc. and provides Plaintiff with the following relief:

        (a) Actual damages in the maximum amount the court deems proper and may provide.

        (b) Statutory damages in the amount of $1,000.00;

        (c) Reasonable attorney's fees and costs;

        (d) Punitive damages in the maximum amount the court deems proper and may provide;

        (e) And any other relief as the court deems proper and may provide.

Plaintiffs requests a jury for all claims so triable.

        Respectfully submitted this 17th day of February, 2021,

                  By Plaintiff's attorney: /s/ Nicholas Michael Murado
                                           Nicholas Michael Murado
                                           Florida Bar # 102769
                                           Murado Law, P.A.
                                           2010 S.W. 99th Avenue
                                           Miramar, Florida, 33025
                                           Telephone: 754-816-2196
Case 2:21-cv-14091-KAM Document 1 Entered on FLSD Docket 02/17/2021 Page 9 of 9


                           E-mail: muradolaw@gmail.com
